DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 1/14/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 8/16/2021 are hereby withdrawn. The 102 rejection of claims 15-16 and 18-20 over Hino is withdrawn since Hino does not expressly teach a co-culture of human hepatocytes and murine fibroblasts under the culturing conditions described in newly amended claim 15. Furthermore, the provisional nonstatutory double patenting rejection of claims 15-20 over copending Application No: 14/867,909 has been withdrawn since the claims of the ‘909 application have since been amended and are considered patently distinct from the instant claims. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-28 are pending. Claims 1-14 and 21-28 are currently withdrawn. Claims 15 and 20 have been amended. Claims 15-20 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/253,964 and PCT/US16/61638 filed on 11/11/2015 and 11/11/2016 under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 11/11/2016. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. US 2006/0270032A1. Pub date 11/30/2006 (hereinafter Bhatia, reference of record) in view of Sokal et al. US8778607. Patent date 07/15/2014 (hereinafter Sokal, reference of record). This rejection is repeated for the same reasons as stated in the non-final office action on 8/16/2021. A reply to applicant’s arguments is found below. 
Bhatia teaches in vitro co-culturing methods and micro-patterning techniques using hepatocyte and fibroblast co-cultures incubated with culture medium containing serum, insulin and glucose (Bhatia, para 12, 43, 132 and claims 1, 3, 12). Bhatia provides embodiments wherein the hepatocytes are human and wherein the fibroblasts are 3T3-J2 murine cells (Bhatia, para 131 and 132). Bhatia describes adding 3T3-J2 fibroblasts to a serum-supplemented hepatocyte culture wherein the medium is replaced daily (Bhatia, para 132). Bhatia exemplifies using 10% (v/v) fetal bovine serum which corresponds to the serum concentration ranges recited in claim 16 and newly amended claim 15. Bhatia describes culturing media containing 0.5 U/mL insulin and glucose which are about the same as those recited in claim 17 (para 127 and 131). Bhatia teaches various incubation times ranging from several hours (para 132) to 3-6 weeks (para 156 and Figure 3c). Although Bhatia discloses using serum-supplemented medium, Bhatia does not explicitly recite using human serum as recited in claims 15 and 16. 
Sokal describes culturing primary human liver cells (hepatocytes) in serum-supplemented culture medium comprising human serum. Sokal describes preferred concentration ranges between 5-20 % (v/v) (Sokal, column 22 lines 40-65). Sokal describes the selection of serum or plasma “from an organism of the same species as is the species from which the primary liver cells are obtained. In a non-limiting example, human serum or plasma may be used for culturing primary human liver cells (Sokal, column 22 lines 40-45).  Furthermore, Sokal describes the advantages of adding insulin and glucose to medium when culturing liver cells in order to “supply the cells with the necessary race elements and substances for optimal growth and expansion” (Sokal, column 21, lines 40-50). 
It would have been prima facie obvious to one of ordinary skill in the art to use the human serum-supplemented medium described by Sokal with the in vitro co-cultured composition described by Bhatia. Bhatia exemplifies the use of 10% (v/v) fetal bovine serum for the co-culture. Thus, it would have been a matter of simple substitution for Bhatia to use human serum rather than fetal bovine serum. Sokal’s disclosure describes the interchangeability of these two serums and states that both are suitable for culturing hepatocytes and liver tissue (Sokal, column 22 lines 40-65). Furthermore, Sokal describes the strong preference of human serum when culturing human hepatocytes. Thus, one would have been motivated to use human serum rather than fetal bovine serum since the instant claims are directed towards culturing human hepatocytes. Therefore, one would expect a higher degree of biocompatibility and optimal growth when using human serum to culture human hepatocytes. 
Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the incubation time, insulin, glucose and human serum concentrations recited in the instant claims. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that it would not have been obvious to substitute the human serum taught by Sokal into the method of co-culture described by Bhatia. Applicant argues that it was unexpectedly discovered that culturing hepatocytes and murine fibroblasts with human serum results in co-cultures with longer lifetimes and better properties/functions than cultures that use bovine serum. 
This argument has been fully considered, but is not found persuasive since it is considered obvious and a matter of simple substitution that one of ordinary skill would use human serum rather than fetal bovine serum. 
Applicant further argues that human serum (taught by Sokal) is not interchangeable with bovine serum (taught by Bhatia). Applicant argues that whether a given cell population will survive in a serum from a different species is unpredictable in the art. Applicant argues that the present invention demonstrates that it was unexpected that human serum could be used in co-cultures of hepatocytes and a population of murine fibroblasts. Applicant references data from the specification indicating that hepatocyte co-cultured with human serum (10 v 6 weeks) showed stabilized morphology, longer enzymatic hepatocyte function, and better production of urea/albumin and better retention of insulin resistance as compared to co-cultures without human serum.
Regarding applicant’s arguments of unexpected success in using human serum in the co-culturing procedure, these arguments are not found persuasive. A close inspection of the co-culturing conditions from Bhatia indicates that the serum-supplemented hepatocyte medium contained bovine serum rather than human serum. However, it would have been obvious to one of ordinary skill in the art to substitute human serum for bovine serum. This is supported by Sokal, wherein hepatocytes are cultured using either human serum or bovine serum, indicating the interchangeability of these serum types with respect to hepatocyte cultures (Sokal, column 23). Furthermore, Sokal describes the strong preference of human serum when culturing human hepatocytes (Sokal, column 22 lines 40-45). Thus, one would have been motivated to use human serum rather than fetal bovine serum since the instant claims are directed towards culturing human hepatocytes. Thus, one of ordinary skill would expect longer enzymatic hepatocyte function, and better production of urea/albumin and better retention of insulin resistance as compared to co-cultures without human serum. In particular, one of ordinary skill would understand that all mammalian serum albumin forms are chemically similar and act to bind, sequester and stabilize a range of molecules and ions within the cell medium, thus contributing to improve enzymatic hepatocyte function and retention of insulin resistance. One of ordinary skill would expect that human hepatocytes in co-culture using either human serum or bovine serum would exhibit stabilized morphology compared to cultures without serum. Therefore, it would have been a matter of simple substitution for Bhatia to use human serum rather than fetal bovine serum. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Other Relevant Prior Art
Clement et al. "Long‐term co‐cultures of adult human hepatocytes with rat liver epithelial cells: modulation of albumin secretion and accumulation of extracellular material." Hepatology 4.3 (1984): 373-380
Hino et al. "A long-term culture of human hepatocytes which show a high growth potential and express their differentiated phenotypes." Biochemical and biophysical research communications 256.1 (1999): 184-191

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633